Case 5:16-cv-10444-JEL-MKM ECF No. 1106 filed 04/17/20                PageID.27522       Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MICHIGAN
                                     SOUTHERN DIVISION


   LUKE WAID, et al.,                                Case No. 5:16-cv-10444-JEL-MKM

                  Plaintiffs,                        Hon. Judith E. Levy

          v.

   GOVERNOR RICHARD D. SNYDER, et al.,

                  Defendants.


                                   NOTICE OF APPEARANCE

         Please enter my appearance pursuant to L.R. 83.25 as additional counsel of record for the

  defendants Veolia North America, LLC, Veolia North America, Inc., and Veolia Water North

  America Operating Services, LLC.

                                    Sarah E. Reynolds
                                    Mayer Brown LLP
                                    71 S. Wacker Dr.
                                    Chicago, IL 60606
                                    (312) 701-7644
                                    sreynolds@mayerbrown.com

         Attorneys Cheryl Bush and Michael Williams of the firm Bush Seyferth PLLC, 100 W.

  Big Beaver Rd., Suite 400, Troy, MI 48084, will continue to serve as local counsel for the

  aforementioned defendants.


                                                   /s/ Sarah E. Reynolds
                                                   Sarah E. Reynolds
                                                   Mayer Brown LLP
                                                   71 S. Wacker Dr.
                                                   Chicago, IL 60606
                                                   (312) 701-7644
                                                   sreynolds@mayerbrown.com
Case 5:16-cv-10444-JEL-MKM ECF No. 1106 filed 04/17/20                  PageID.27523       Page 2 of 2




                                  CERTIFICATE OF SERVICE

          I hereby certify that I electronically filed the foregoing document with the Clerk of Court
  using the Court’s ECF system, which will send notification to all counsel of record that have
  appeared in this case.

                                                       /s/ Sarah E. Reynolds
                                                       Counsel for VNA Defendants
